SCHEDULE 13G CUSIP NO.16943W105 Page 1 of 7 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN THE STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 1)* China Green Agriculture, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 16943W105 (CUSIP Number) August 11, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) S Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP NO.16943W105 Page2 of 7 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Pinnacle China Fund, L.P., a Texas limited partnership 20-3358646 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES 5 SOLE VOTING POWER Common Stock equal to less than 5% BENEFICIALLY 6 SHARED VOTING POWER 0 OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER Common Stock equal to less than 5% PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Common Stock equal to less than 5% 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 5% 12 TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP NO.16943W105 Page3 of 7 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) The Pinnacle Fund, L.P., a Texas limited partnership 75-2512784 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES 5 SOLE VOTING POWER Common Stock equal to less than 5% BENEFICIALLY 6 SHARED VOTING POWER 0 OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER Common Stock equal to less than 5% PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Common Stock equal to less than 5% 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 5% 12 TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP NO.16943W105 Page4 of 7 1 NAMES OF REPORTING PERSONS
